Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 1 of 24




                   EXHIBIT B
        Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 2 of 24




S-3 1 d930321ds3.htm S-3

Table of Contents

                            As filed with the United States Securities and Exchange Commission on May 15, 2020
                                                                                                      Registration No. 333-




                                   UNITED STATES
                       SECURITIES AND EXCHANGE COMMISSION
                                                              Washington, D.C. 20549


                                                            Form S-3
                                                     Registration Statement
                                                                      Under
                                                             The Securities Act of 1933


                                SEACOR Marine Holdings Inc.
                                              (Exact name of registrant as specified in its charter)
                                Delaware                                                                       XX-XXXXXXX
                        (State or other jurisdiction of                                                      (I.R.S. Employer
                       incorporation or organization)                                                     Identification Number)
                                                           12121 Wickchester Lane, Suite 500
                                                                 Houston, Texas 77079
                                                                    (346) 980-1700
                   (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices)


                                                                      John Gellert
                                                          President and Chief Executive Officer
                                                             SEACOR Marine Holdings Inc.
                                                           12121 Wickchester Lane, Suite 500
                                                                 Houston, Texas 77079
                                                                     (346) 980-1700
                           (Name, address, including zip code, and telephone number, including area code, of agent for service)


                                                                        Copies to:
                           Brett Nadritch                                                            Andrew H. Everett II
                            David Zeltner                                            Senior Vice President, General Counsel and Secretary
                            Milbank LLP                                                         SEACOR Marine Holdings Inc.
                          55 Hudson Yards                                                     12121 Wickchester Lane, Suite 500
                         New York, NY 10001                                                         Houston, Texas 77079
                           (212) 530-5301                                                               (346) 980-1700


Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement.
If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the
following box: ☐
If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities
Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box: ☒
If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following
box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐
If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, please check the following box and list the
Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐
If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective
upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, please check the following box. ☐
        Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 3 of 24



If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional
securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, please check the following box. ☐
Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting
company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and
“emerging growth company” in Rule 12b-2 of the Exchange Act.
Large Accelerated Filer ☐                                                                                               Accelerated Filer         ☒
Non-Accelerated Filer ☐                                                                                                 Smaller Reporting Company ☐
                                                                                                                        Emerging growth company ☒
If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with
any new or revised financial accounting standards provided pursuant to Section 7(a)(2)(B) of the Securities Act. ☒


                                                 CALCULATION OF REGISTRATION FEE

                                                                                            Proposed           Proposed
                                                                       Amount               maximum           maximum
                   Title of each class of                                to be            offering price       aggregate        Amount of
                securities to be registered                          registered(1)      per security(2)(3) offering price(3) registration fee(4)
Common stock, par value $0.01 per share                                900,000                $1.85           $1,665,000            $217
(1)   Includes 900,000 shares of common stock, par value $0.01 per share (“common stock”) of SEACOR Marine Holdings Inc. (“SMHI”) that
      may be sold from time to time by the selling stockholder named herein. Pursuant to Rule 416(a) under the Securities Act, the number of
      shares of common stock being registered on behalf of the selling stockholder shall be adjusted to include any additional shares of common
      stock that may become issuable as a result of any distribution, split, combination or similar transaction.
(2)   The proposed maximum offering price per share of common stock will be determined from time to time in connection with, and at the time
      of, the sale by the selling stockholder of such common stock.
(3)   Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) of the Securities Act on the basis of the average
      of the high and low per share sale price of the registrant’s shares of common stock on May 14, 2020 of $1.85, as reported on the New York
      Stock Exchange (“NYSE”).
(4)   The registration fee has been calculated in accordance with Rule 457(o) under the Securities Act, as amended.


The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the
registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in
accordance with section 8(a) of the Securities Act or until the registration statement shall become effective on such date as the
Commission acting pursuant to said section 8(a) may determine.




Table of Contents

The information in this prospectus is not complete and may be changed. The selling stockholder may not sell the
securities described herein until the registration statement filed with the Securities and Exchange Commission is
effective. This prospectus is not an offer to sell the securities described herein and neither we nor the selling
stockholder are soliciting offers to buy such securities in any state where such offer or sale is not permitted.

                                    SUBJECT TO COMPLETION, DATED MAY 15, 2020
PROSPECTUS




                                          900,000 Shares of Common Stock
      Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 4 of 24



      This prospectus relates to an offer and sale of up 900,000 shares of common stock, par value $0.01 per share
(“common stock”), of SEACOR Marine Holdings Inc., by the selling stockholder. The selling stockholder may offer
shares of our common stock, from time to time, in a number of different ways and at varying prices. We will not
receive any proceeds from the sale of common stock by the selling stockholder covered by this prospectus. We will
bear all costs, expenses and fees in connection with the registration of the shares. The selling stockholder will bear
all commissions and discounts, if any, attributable to the sale of common stock.

       This prospectus provides you with a general description of the securities that our selling stockholder may
offer. To the extent required by applicable law or regulation, each time securities are offered, the selling stockholder
is required to provide this prospectus and, if required, a prospectus supplement. If a prospectus supplement is
required, such prospectus supplement will contain more specific information about the offering and the terms of the
securities being offered by our selling stockholder. A prospectus supplement may also add, update or change
information contained in this prospectus.

      The selling stockholder may offer and sell these securities to or through one or more underwriters, dealers and
agents, or directly to purchasers, on a continuous or delayed basis. To the extent required, the specific terms of any
securities the selling stockholder offers will be included in a supplement to this prospectus. Any such prospectus
supplement will also describe the specific manner in which our selling stockholder will offer the securities.




       Investing in our securities involves risks. You should carefully consider the risks described under “Risk
Factors” on page 3 of this prospectus, as well as the other information contained or incorporated by reference
in this prospectus and the applicable prospectus supplement, before making a decision to invest in our
securities.

       Our common stock is traded on The New York Stock Exchange (the “NYSE”) under the symbol “SMHI.” The
last reported sales price of our common stock on the NYSE on May 14, 2020 was $1.82 per share.

     Neither the Securities and Exchange Commission nor any state securities commission has approved or
disapproved of the securities described herein or determined if this prospectus is truthful or complete. Any
representation to the contrary is a criminal offense.




                                   The date of this prospectus is             , 2020


Table of Contents

                                              TABLE OF CONTENTS

ABOUT THIS PROSPECTUS                                                                                                 ii
CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS                                                            iii
SUMMARY                                                                                                               1
RISK FACTORS                                                                                                          3
USE OF PROCEEDS                                                                                                       3
DESCRIPTION OF CAPITAL STOCK                                                                                          4
SELLING STOCKHOLDER                                                                                                   8
PLAN OF DISTRIBUTION                                                                                                 10
LEGAL MATTERS                                                                                                        12
EXPERTS                                                                                                              12
WHERE YOU CAN FIND ADDITIONAL INFORMATION                                                                            12
DOCUMENTS INCORPORATED BY REFERENCE                                                                                  13
      Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 5 of 24



This prospectus is part of a registration statement that we have filed with the United States Securities and
Exchange Commission, or the SEC. In making your investment decision, you should rely only on the
information contained in this prospectus, any prospectus supplement and the documents that we incorporate
by reference. We have not authorized anyone to provide you with any other information. If anyone provides
you with different or inconsistent information, you should not rely on it. We are not making an offer of the
securities described herein in any jurisdiction where the offer is not permitted.

You should not assume that the information contained in this prospectus or any prospectus supplement is
accurate as of any date other than the date on the front of the respective document. You should not assume
that the information contained in the documents incorporated by reference in this prospectus or any
prospectus supplement is accurate as of any date other than the respective dates of those documents. Our
business, financial condition, results of operations and prospects may have changed since those dates.


Table of Contents

                                           ABOUT THIS PROSPECTUS

This prospectus is part of a registration statement that we have filed with the SEC using a “shelf” registration or
continuous offering process. Under this shelf registration process, the selling stockholder may, from time to time,
sell up to 900,000 shares of our common stock that we have issued to the selling stockholder.

This prospectus generally describes SEACOR Marine Holdings Inc. and, provides you with a general description of
the securities the selling stockholder may offer. To the extent required by applicable law, each time the selling
stockholder sells common stock under this prospectus, the selling stockholder will provide you with this prospectus
and, to the extent required, a prospectus supplement that will contain more information about the specific terms of
the offering. We may also authorize one or more free writing prospectuses to be provided to you that may contain
material information relating to these offerings. Each such prospectus supplement (and any related free writing
prospectus that we may authorize to be provided to you), if any, may also add, update or change information
contained in this prospectus or in documents incorporated by reference into this prospectus. We urge you to
carefully read this prospectus, any applicable prospectus supplement, if any, and any related free writing prospectus,
together with the information incorporated herein by reference as described under the headings “Where You Can
Find Additional Information” and “Documents Incorporated by Reference” before buying any of the securities being
offered. We or the selling stockholder will deliver a prospectus supplement with this prospectus, to the extent
appropriate, to update the information contained in this prospectus.

You should rely only on the information contained or incorporated by reference in this prospectus, any applicable
prospectus supplement and any related free writing prospectus. We have not authorized anyone to provide you with
any information in addition to or different from that contained in this prospectus, any applicable prospectus
supplement and any related free writing prospectus. No dealer, salesperson or other person is authorized to give any
information or to represent anything not contained in this prospectus, any applicable prospectus supplement or any
related free writing prospectus that we may authorize to be provided to you. You must not rely on any unauthorized
information or representation. This prospectus is an offer to sell only the securities offered hereby, but only under
circumstances and in jurisdictions where it is lawful to do so. You should assume that the information in this
prospectus, any applicable prospectus supplement or any related free writing prospectus is accurate only as of the
date on the front of the document and that any information incorporated by reference is accurate only as of the date
of the document incorporated by reference, regardless of the time of delivery of this prospectus, any applicable
prospectus supplement or any related free writing prospectus, or any sale of a security.

This prospectus contains summaries of certain provisions contained in some of the documents described herein, but
reference is made to the actual documents for complete information. All of the summaries are qualified in their
entirety by the actual documents. Copies of some of the documents referred to herein have been filed, will be filed
or will be incorporated by reference as exhibits to the registration statement of which this prospectus is a part, and
you may obtain copies of those documents as described below under the heading “Where You Can Find Additional
Information.”
      Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 6 of 24




                                                             ii


Table of Contents

           CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS

This prospectus, including the documents incorporated by reference herein contain forward-looking statements
within the meaning of Section 27A of the Securities Act of 1933, as amended, (the “Securities Act”), and
Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Such forward-looking
statements concern management’s expectations, strategic objectives, business prospects, anticipated economic
performance and financial condition and other similar matters and involve significant known and unknown risks,
uncertainties and other important factors that could cause the actual results, performance or achievements of results
to differ materially from any future results, performance or achievements discussed or implied by such forward-
looking statements. All of these forward-looking statements constitute the Company’s cautionary statements under
the Private Securities Litigation Reform Act of 1995. The words “anticipate,” “estimate,” “expect,” “project,”
“intend,” “believe,” “plan,” “target,” “forecast” and similar expressions are intended to identify forward-looking
statements. Forward-looking statements speak only as of the date of the document in which they are made. The
Company disclaims any obligation or undertaking to provide any updates or revisions to any forward-looking
statement to reflect any change in the Company’s expectations or any change in events, conditions or circumstances
on which the forward-looking statement is based. Risks that may affect forward-looking statements include, but are
not necessarily limited to, those relating to:
     •    decreased demand and loss of revenues as a result of a decline in the price of oil and resulting decrease in
          capital spending by oil and gas companies;
     •    an oversupply of newly built offshore support vessels, additional safety and certification requirements for
          drilling activities in the U.S. Gulf of Mexico and delayed approval of applications for such activities;
     •    the possibility of U.S. government implemented moratoriums directing operators to cease certain drilling
          activities in the U.S. Gulf of Mexico and any extension of such moratoriums;
     •    weakening demand for the Company’s services as a result of unplanned customer suspensions,
          cancellations, rate reductions or non-renewals of vessel charters or failures to finalize commitments to
          charter vessels in response to a decline in the price of oil;
     •    increased government legislation and regulation of the Company’s businesses could increase cost of
          operations;
     •    increased competition if the Jones Act and related regulations are repealed;
     •    liability, legal fees and costs in connection with the provision of emergency response services, such as the
          response to the oil spill as a result of the sinking of the Deepwater Horizon in April 2010;
     •    decreased demand for the Company’s services as a result of declines in the global economy;
     •    declines in valuations in the global financial markets and a lack of liquidity in the credit sectors,
          including, interest rate fluctuations, availability of credit, inflation rates, change in laws, trade barriers,
          commodity prices and currency exchange fluctuations;
     •    the cyclical nature of the oil and gas industry, activity in foreign countries and changes in foreign
          political, military and economic conditions;
     •    changes to the status of applicable trade treaties including as a result of the United Kingdom’s exit from
          the European Union;
     •    disruptions to the market and industry, including the decreased demand for oil, as a result of the novel
          coronavirus (“COVID-19”) global pandemic;
     •    changes to the Company’s workforce related to the COVID-19 pandemic;
      Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 7 of 24




     •    restrictions imposed by the terms of our credit facilities which may limit our operating and financial
          flexibility;

                                                          iii


Table of Contents

     •    changes in foreign and domestic oil and gas exploration and production activity, safety record
          requirements;
     •    compliance with U.S. and foreign government laws and regulations, including environmental laws and
          regulations and economic sanctions;
     •    the dependence on several key customers;
     •    consolidation of the Company’s customer base;
     •    the ongoing need to replace aging vessels;
     •    industry fleet capacity;
     •    restrictions imposed by the Jones Act and related regulations on the amount of foreign ownership of the
          Company’s common stock;
     •    operational risks, effects of adverse weather conditions and seasonality, adequacy of insurance coverage;
     •    the existence of a material weakness in the Company’s internal controls over financial reporting and our
          ability to maintain effective internal controls over financial reporting in accordance with Section 404 of
          the Sarbanes-Oxley Act; and
     •    the attraction and retention of qualified personnel by the Company.

       You should not place undue reliance on our forward-looking statements because the matters they describe are
subject to known and unknown risks, uncertainties and other unpredictable factors, many of which are beyond our
control. Our forward-looking statements are based on the information currently available to us and speak only as of
the date on the cover of this prospectus. New risks and uncertainties arise from time to time, and it is impossible for
us to predict these matters or how they may affect us. We have included important factors in the cautionary forward-
looking statements included in this prospectus, particularly in the section of this prospectus entitled “Risk Factors,”
which we believe over time, could cause our actual results, performance or achievements to differ from the
anticipated results, performance or achievements that are expressed or implied by our forward-looking statements.
We have no duty to, and do not intend to, update or revise the forward-looking statements in this prospectus after the
date of this prospectus except to the extent required by the federal securities laws. You should consider all risks and
uncertainties disclosed in our filings with the Securities and Exchange Commission, or the SEC, described in the
sections of this prospectus entitled “Where You Can Find Additional Information” and “Documents Incorporated by
Reference,” all of which are accessible on the SEC’s website at www.sec.gov.

                                                          iv


Table of Contents

                                                    SUMMARY

      This summary highlights selected information contained or incorporated by reference in this prospectus, and
does not contain all of the information that you need to consider in making your investment decision. You should
carefully read the entire prospectus, any applicable prospectus supplement, and any related free writing prospectus,
including the risks of investing in our securities contained in the applicable prospectus supplement and any related
      Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 8 of 24



free writing prospectus, and in the other documents that are incorporated by reference in this prospectus. You
should also carefully read the information incorporated by reference in this prospectus, including our financial
statements, and the exhibits to the registration statement of which this prospectus is a part.

      Unless otherwise indicated or unless the context otherwise requires, references in this prospectus to the
“Company,” “SEACOR Marine,” “SMHI,” “we,” “us,” or “our” are to SEACOR Marine Holdings Inc. and its
subsidiaries.

Overview
       The Company provides global marine and support transportation services to offshore oil, natural gas
exploration and windfarm development and production facilities worldwide. As of March 31, 2020, the Company
and its joint ventures operated a diverse fleet of 147 support and specialty vessels, of which 97 were owned or
leased-in, 47 were joint-ventured, and three were managed on behalf of unaffiliated third-parties. The primary users
of the Company’s services are major integrated oil companies, large independent oil and natural gas exploration and
production companies and emerging independent companies, as well as windfarm operations and installation
contractors.

       The Company and its joint ventures operate and manage a diverse fleet of offshore support vessels that
(i) deliver cargo and personnel to offshore installations including wind farms, (ii) handle anchors and mooring
equipment required to tether rigs to the seabed, (iii) tow rigs and assist in placing them on location and moving them
between regions, (iv) provide construction, well work-over, maintenance and decommissioning support and
(v) carry and launch equipment used underwater in drilling and well installation, maintenance, inspection and repair.
Additionally, the Company’s vessels provide accommodations for technicians and specialists, safety support and
emergency response services.

Corporate Information
       Our principal executive offices are located at 12121 Wickchester Lane, Suite 500, Houston, TX 77079, and
our telephone number is (346) 980-1700. Additional information about us is available on our website at
www.seacormarine.com. The information contained on or that may be obtained from our website is not, and shall
not be deemed to be, a part of this prospectus. You can review filings we make with the SEC at its website at
www.sec.gov, including our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form
8-K and amendments to those reports electronically filed or furnished pursuant to Section 15(d) of the Exchange
Act.

                                                          1


Table of Contents

The Offering
We are registering the resale of 900,000 shares of Common Stock issued pursuant to the MIPA (as defined below).

Common Stock registered for sale by the     900,000 shares
selling stockholder
Use of Proceeds                             We will not receive any proceeds from the sale by the selling
                                            stockholder of the common stock covered by this prospectus.
Terms of the Offering                       The selling stockholder will determine when and how it will sell the
                                            common stock offered in this prospectus, as described in the section
                                            entitled “Plan of Distribution.”
      Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 9 of 24



Risk Factors                                 Investing in our securities involves a high degree of risk. You should
                                             carefully review and consider the “Risk Factors” section of this
                                             prospectus beginning on page 2 for a discussion of factors you should
                                             carefully consider before deciding to invest in our common stock.
New York Stock Exchange Symbol               SMHI

                                                          2


Table of Contents

                                                 RISK FACTORS

      An investment in our securities involves a significant degree of risk. Before you invest in our securities you
should carefully consider those risk factors included in our most recent annual report on Form 10-K and any
subsequent quarterly reports on Form 10-Q and current reports on Form 8-K, which are incorporated herein by
reference, and those risk factors that may be included in any applicable prospectus supplement, together with all of
the other information included in this prospectus, any prospectus supplement and the documents we incorporate by
reference, in evaluating an investment in our securities. If any of the risks discussed in the foregoing documents
were to occur, our business, financial condition, results of operations and cash flows could be materially adversely
affected. For more information on our SEC filings, please see the sections entitled “Where You Can Find Additional
Information” and “Documents Incorporated by Reference.” Please also read the section entitled “Cautionary
Statement Regarding Forward-Looking Statements.”


                                               USE OF PROCEEDS

      This prospectus relates to the offer and sale from time to time of 900,000 shares of common stock for the
account of the selling stockholder referred to in this prospectus. We will not receive any proceeds from any sale of
shares of common stock by the selling stockholder.

                                                          3


Table of Contents

                                     DESCRIPTION OF CAPITAL STOCK

General
      Our authorized capital stock consists of 60,000,000 shares of common stock, par value $0.01 per share, and
10,000,000 shares of undesignated preferred stock, $0.01 par value per share, of which no preferred shares are
issued or outstanding.

       The following summary description of our capital stock is based on the provisions of our third amended and
restated certificate of incorporation (“Certificate of Incorporation”) and third amended and restated bylaws
(“Bylaws”) and the applicable provisions of the Delaware General Corporation Law (“DGCL”). This information is
qualified entirely by reference to the applicable provisions of our Certificate of Incorporation, Bylaws and the
DGCL. For information on how to obtain copies of our Certificate of Incorporation and Bylaws, please see “Where
You Can Find Additional Information” and “Documents Incorporated by Reference.”

Common Stock
    As of May 4, 2020, there were 23,027,225 shares of our common stock outstanding. The holders of our
common stock are entitled to the following rights.
      Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 10 of 24



      Voting Rights
      Holders of our common stock are entitled to one vote for each share held on all matters submitted to a vote of
stockholders, and do not have cumulative voting rights. The common stock votes together as a single class.
Directors will be elected by a plurality of the votes of the shares of common stock present in person or by proxy at a
meeting of stockholders and voting for nominees in the election of directors. Except as otherwise provided in our
Certificate of Incorporation or required by law, all matters to be voted on by our stockholders must be approved by a
majority of the shares present in person or by proxy at a meeting of stockholders and entitled to vote on the subject
matter.

      Dividend Rights
      Holders of common stock are entitled to receive proportionately any dividends as may be declared by our
board of directors, subject to any preferential dividend rights of outstanding preferred stock.

      Liquidation Rights
       Upon our liquidation, dissolution or winding up, the holders of common stock are entitled to receive
proportionately our net assets available after the payment of all debts and other liabilities and subject to the prior
rights of any outstanding preferred stock.

      Other Rights
      Holders of common stock have no preemptive, subscription, redemption or other conversion rights and do not
have any sinking fund provisions. The rights, preferences and privileges of holders of common stock are subject to,
and may be adversely affected by, the rights of the holders of shares of any series of preferred stock which we may
designate and issue in the future.

      Shares of our common stock are not convertible into any other shares of our capital stock.

Preferred Stock
      As of May 4, 2020, there were no shares of our preferred stock outstanding.

                                                            4


Table of Contents

       Pursuant to our Certificate of Incorporation, our board of directors has the authority, without further action by
the stockholders (unless such stockholder action is required by applicable law or stock exchange listing rules), to
designate and issue up to 10,000,000 shares of preferred stock in one or more series, to establish from time to time
the number of shares to be included in each such series, to fix the designations, powers, preferences, privileges and
relative participating, optional or special rights and the qualifications, limitations or restrictions thereof, including
dividend rights, conversion rights, voting rights, terms of redemption and liquidation preferences, any or all of
which may be greater than the rights of the common stock, and to increase or decrease the number of shares of any
such series, but not below the number of shares of such series then outstanding.

       The board of directors, without stockholder approval, can issue preferred stock with conversion or other rights
that could adversely affect the voting power and other rights of the holders of common stock. Preferred stock could
be issued quickly with terms designed to delay or prevent a change in control of our company or make removal of
management more difficult. Additionally, the issuance of preferred stock may have the effect of decreasing the
market price of the common stock and may adversely affect the voting power of holders of common stock and
reduce the likelihood that common stockholders will receive dividend payments and payments upon liquidation.
     Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 11 of 24



Qualifications for Ownership
       The U.S. cabotage laws impose certain restrictions on the ownership and operation of vessels in the U.S.
coastwise trade (i.e., trade between points in the United States), including the transportation of cargo and passengers.
These laws are principally contained in 46. U.S.C. § 50501 and 46 U.S.C. Chapter 551 and related regulations and
are commonly referred to collectively as the “Jones Act.” Subject to limited exceptions, the Jones Act requires that
vessels engaged in U.S. coastwise trade be built in the United States, registered under the U.S.-flag, manned by
predominantly U.S. crews, and owned and operated by U.S. citizens within the meaning of the Jones Act. For
purposes of the Jones Act, a corporation, for example, must satisfy the following requirement to be deemed a U.S.
citizen: (i) the corporation must be organized under the laws of the United States or of a state, territory or possession
thereof; (ii) each of the chief executive officer and the chairman of the board of directors of such corporation must
be a U.S. citizen; (iii) no more than a minority of the number of directors of such corporation necessary to constitute
a quorum for the transaction of business may be non-U.S. citizens; and (iv) at least 75% of each class or series of
stock in such corporation must be owned by U.S. citizens within the meaning of the Jones Act.

       Should the Company fail to comply with the U.S. citizenship requirements of the Jones Act, it would be
prohibited from operating its U.S.-flag vessels in the U.S. coastwise trade during the period of such non-compliance.
In addition, the Company could be subject to fines and its vessels could be subject to seizure and forfeiture for
violations of the Jones Act and the related U.S. vessel documentation laws.

        To facilitate compliance with the Jones Act, the Certificate of Incorporation and Bylaws: (i) limit (a) the
aggregate percentage ownership by non-U.S. citizens of any class or series of the Company’s capital stock
(including Common Stock) to 22.5% of the outstanding shares of each such class or series to ensure that ownership
by non-U.S. citizens will not exceed the maximum percentage permitted by applicable maritime law (presently 25%)
but authorize the Board of Directors, under certain circumstances, to increase the foregoing percentage to not more
than 24% and (b) ownership of shares of any class or series of the Company’s capital stock by an individual non-
U.S. citizen (and any other non-U.S. citizen whose ownership position would be aggregated with such non-U.S.
citizen for purposes of the Jones Act) to not more than 4.9% of the outstanding shares of each such class or series;
(ii) allow for the institution of a dual stock certification system to help determine such ownership; (iii) provide that
any issuance or transfer of shares in excess of such permitted percentage shall be ineffective as against the Company
and that neither the Company nor its transfer agent shall register such purported issuance or transfer of shares or be
required to recognize the purported transferee or owner as a stockholder of the Company for any purpose
whatsoever except to exercise the Company’s remedies under the Certificate of Incorporation; (iv) provide that any
such excess shares shall not have any voting or

                                                           5


Table of Contents

dividend rights; (v) permit the Company to redeem or transfer to a charitable trust any such excess shares; and
(vi) permit the Board of Directors to make such reasonable determinations as may be necessary to ascertain such
ownership and implement such limitations. In addition, the Bylaws provide (w) that the number of non-U.S. citizen
directors shall not exceed a minority of the number necessary to constitute a quorum for the transaction of business,
(x) for an increase in the number of directors necessary to constitute a quorum when the number of non-U.S. citizen
directors is equal to or greater than 50% of the number of directors present at a meeting, (y) that the President and
the Chief Executive Officer of the Company must be a U.S. citizen and (z) that any non-U.S. citizen officer is
restricted from acting in the absence or disability of the Chairman of the Board of Directors, the Chief Executive
Officer or the President of the Company. For more information, see the Certificate of Incorporation and Bylaws.

Delaware Anti-Takeover Law and Provisions of our Certificate of Incorporation and Bylaws
Section 203 of the Delaware General Corporate Law.
      We are subject to the provisions of Section 203 of the Delaware General Corporation Law (“Section 203”). In
general, Section 203 prohibits a publicly held Delaware corporation from engaging in a “business combination” with
     Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 12 of 24



an “interested stockholder” for a three-year period following the time that this stockholder becomes an interested
stockholder, unless the business combination is approved in a prescribed manner. A “business combination”
includes, among other things, a merger, asset or stock sale or other transaction resulting in a financial benefit to the
interested stockholder. An “interested stockholder” is a person who owns 15% or more of the corporation’s
outstanding stock, or an affiliate or associate of the corporation who did own 15% or more of the corporation’s
voting stock within three years prior to the determination of interested stockholder status. Under Section 203, a
business combination between a corporation and an interested stockholder is prohibited unless it satisfies one of the
following conditions:
      •   before the stockholder became interested, the board of directors approved either the business combination
          or the transaction, which resulted in the stockholder becoming an interested stockholder;
      •   upon consummation of the transaction which resulted in the stockholder becoming an interested
          stockholder, the interested stockholder owned at least 85% of the voting stock of the corporation
          outstanding at the time the transaction commenced, excluding for purposes of determining the voting
          stock outstanding, shares owned by persons who are directors and also officers, and employee stock
          plans, in some instances; or
      •   at or after the time the stockholder became interested, the business combination was approved by the
          board of directors of the corporation and authorized at an annual or special meeting of the stockholders by
          the affirmative vote of at least two-thirds of the outstanding voting stock which is not owned by the
          interested stockholder.

      A Delaware corporation may opt out of Section 203 either with an express provision in its original certificate
of incorporation or in an amendment to its certificate of incorporation or bylaws approved by its stockholders.
However, we have not opted out, and do not currently intend to opt out, of this provision. The statute could prohibit
or delay mergers or other takeover or change in control attempts and, accordingly, may discourage attempts to
acquire us.

Certificate of Incorporation and Bylaws
       Our Certificate of Incorporation and Bylaws contain provisions that may delay, defer or discourage another
party from acquiring control of us. These provisions, which are summarized below, discourage coercive takeover
practices or inadequate takeover bids. These provisions are designed to encourage persons seeking to acquire control
of us to first negotiate with our board of directors, which we believe may result in an improvement of the terms of
any such acquisition in favor of our stockholders. However, they also give our board of directors the power to
discourage acquisitions that some stockholders may favor.

                                                            6


Table of Contents

Filling Vacancies on the Board of Directors.
        In accordance with Article II, Section 12 of our Bylaws, any vacancy on our board of directors, however
occurring, including a vacancy resulting from an increase in the size of our board of directors, may only be filled by
the affirmative vote of a majority of our directors then in office even if less than a quorum. Any director appointed
to fill a vacancy will hold office until the next election of directors or until their successors are duly elected and
qualified.

Meetings of Stockholders.
      Our Bylaws provide that only a majority of the members of our board of directors then in office or the
Chairman of the board of directors or the President may call special meetings of the stockholders and only those
matters set forth in the notice of the special meeting may be considered or acted upon at a special meeting of
     Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 13 of 24



stockholders. Our Bylaws limit the business that may be conducted at an annual meeting of stockholders to those
matters properly brought before the meeting.

Advance Notice Requirements
       Our Bylaws establish an advance notice procedure for stockholders to make nominations of candidates for
election as directors or to bring other business before an annual meeting of our stockholders. The Bylaws provide
that any stockholder wishing to nominate persons for election as directors at, or bring other business before, an
annual meeting must deliver to our secretary a written notice of the stockholder’s intention to do so. To be timely,
the stockholder’s notice must be delivered to us not later than the 120th day nor earlier than the 150th day prior to
the anniversary date of the preceding annual meeting. If there was no such prior annual meeting, then a
stockholder’s notice must be delivered not earlier than the close of business on the 150th day nor later than the 120th
day prior to the date which represents the second Tuesday in May of the current year. In the event that the date of
the annual meeting is more than 25 days before or after such anniversary date, then, to be considered timely, notice
by the stockholders must be received not later than the close of business on the 10th day following the date on which
public announcement of the date of such meeting is first made by us.

Transfer Agent and Registrar
     The transfer agent and registrar for our common stock is American Stock Transfer and Trust Company, LLC,
6201 15th Avenue, Brooklyn, NY 11219.

                                                            7


Table of Contents

                                            SELLING STOCKHOLDER

       This prospectus relates to the possible resale by a certain stockholder, who we refer to in this prospectus as the
“selling stockholder,” of up to 900,000 shares of our common stock, as identified in the table below.

       On March 20, 2020, pursuant to a membership interest purchase agreement (the “MIPA”) entered into among
SEACOR LB Holdings LLC, an indirect wholly-owned subsidiary of the Company (the “Purchaser”), the Company,
Montco Offshore, LLC (the “Seller”) and Lee Orgeron, the principal of the Seller (“Orgeron”), the Purchaser
purchased the 28% minority equity interest in Falcon Global Holdings LLC (“Falcon Global Holdings”) held by the
Seller (the “Equity Purchase”) in exchange for 900,000 shares of our common stock (the “Consideration Shares”).
As a result of the transaction, the Company owns 100% of Falcon Global Holdings. The issuance of the
Consideration Shares pursuant to the MIPA was made in reliance upon the exemption from registration provided
under Section 4(a)(2) of the Securities Act. In determining that the issuance of the Consideration Shares qualified
for an exemption under Section 4(a)(2), the Company relied on the following facts: (i) the Seller was an accredited
investor or qualified institutional buyer, (ii) the Company did not use any form of general solicitation or advertising
to offer the common stock and (iii) the investment intent of the Seller.

      In connection with the MIPA, we entered into a registration rights agreement with the Seller and Orgeron,
dated March 20, 2020 (the “Registration Rights Agreement”) and we are registering the Consideration Shares in
accordance with our obligations under the Registration Rights Agreement.

       The following table sets forth information with respect to the maximum number of shares of our common
stock that may be offered from time to time by the selling shareholder under this prospectus. The selling stockholder
identified below may currently hold or acquire at any time common stock in addition to those registered hereby. In
addition, the selling stockholder identified below may sell, transfer, assign or otherwise dispose of some or all of
their common stock pursuant to the safe harbor provided by Rule 144 under the Securities Act or in private
placement transactions exempt from or not subject to the registration requirements of the Securities Act.
Accordingly, we cannot give an estimate as to the amount of common stock that will be held by the selling
      Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 14 of 24



stockholder upon termination of this offering. Information concerning the selling stockholder may change from time
to time and, if necessary, we will supplement this prospectus accordingly.

       To our knowledge, except as set forth herein, the selling stockholder has not, nor has had within the past three
years, any position, office or other material relationship with us or any of our predecessors or affiliates, other than
their ownership of our common stock. Because the selling stockholder may sell all or a portion of the common stock
registered hereby, we cannot currently estimate the number or percentage of common stock that the selling
stockholder will hold upon completion of the applicable offering.

      The selling stockholder is not a broker-dealer registered under Section 15 of the Exchange Act, or an affiliate
of a broker-dealer registered under Section 15 of the Exchange Act.

       We have prepared the table and the related notes based on information supplied to us by the selling
stockholder on or prior to May 14, 2020. We have not sought to verify such information. Other information about
the selling stockholder may change over time.

                                                                    Shares That May
                                   Shares Beneficially Owned           be Offered         Shares Beneficially Owned
                                     Prior to the Offering             Hereby(1)            After the Offering(2)
Selling Stockholder                Number          Percentage(3)        Number            Number            Percentage(3)
Montco Offshore, LLC(4)              900,000               3.91%          900,000                —                     *

* Less than 1%.
(1) Represents the number of shares being registered on behalf of the selling stockholder pursuant to this
    registration statement, which may be less than the total number of shares beneficially owned by the selling
    stockholder.

                                                             8


Table of Contents

(2) Assumes that the selling stockholder disposes of all the shares of common stock covered by this prospectus and
    does not acquire beneficial ownership of any additional shares. The registration of these shares does not
    necessarily mean that the selling stockholder will sell all or any portion of the shares covered by this
    prospectus.
(3) Based on 23,027,225 shares of our common stock outstanding as of May 4, 2020.
(4) Includes 900,000 shares of common stock issued pursuant to the MIPA. Orgeron, in his capacity as a principal
    of the Seller, has the discretionary authority to vote and dispose of the shares of common stock held by the
    Seller, and may be deemed to be the beneficial owner of these shares of common stock. Orgeron disclaims any
    such beneficial ownership of the shares of common stock except with regards to their respective pecuniary
    interests therein. The mailing address and the registered corporate office address for Montco Offshore, LLC is
    PO Box 850, Galliano, LA 70354 United States.

                                                             9


Table of Contents

                                             PLAN OF DISTRIBUTION

Selling Stockholder’s Plan of Distribution

      We are registering the common stock held by the selling stockholder to permit the selling stockholder to resell
these securities from time to time after the date of this prospectus. We will not receive any proceeds from the sale by
     Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 15 of 24



the selling stockholder of the common stock covered by this prospectus. The selling stockholder may act
independently of us in making decisions with respect to the timing, manner and size of each of their sales. These
sales may be effected in one or more transactions including:
     •    on any national securities exchange or U.S. inter-dealer quotation system of a registered national
          securities association on which the securities may be listed or quoted at the time of sale;
     •    in the over-the-counter market;
     •    in transactions other than on these exchanges or systems or in the over-the-counter market;
     •    through the writing or settlement of options or other hedging transactions, whether such options or such
          other derivative securities are listed on an options exchange or otherwise;
     •    ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers;
     •    block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell
          a portion of the block as principal to facilitate the transaction;
     •    purchases by a broker-dealer as principal and resale by the broker-dealer for its account;
     •    an exchange distribution in accordance with the rules of the applicable exchange;
     •    public or privately negotiated transactions;
     •    through the settlement of short sales;
     •    transactions in which broker-dealers agree with the selling stockholder to sell a specified number of such
          shares at a stipulated price per share;
     •    a combination of any such methods of sale; or
     •    any other method permitted pursuant to applicable law.

       If the selling stockholder effects such transactions by selling common stock to or through underwriters,
broker-dealers or agents, such underwriters, broker-dealers or agents may receive commissions in the form of
discounts, concessions or commissions from the selling stockholder or commissions from purchasers of the common
stock for whom they may act as agent or to whom they may sell as principal (which discounts, concessions or
commissions as to particular underwriters, broker-dealers or agents may be in excess of those customary in the types
of transactions involved). In connection with sales of the common stock or otherwise, the selling stockholder may
enter into hedging transactions with broker-dealers, which may in turn engage in short sales of the common stock in
the course of hedging in positions they assume. The selling stockholder may also sell common stock short and
deliver common stock covered by this prospectus to close out short positions, and to return borrowed shares in
connection with such short sales, provided that the short sales are made after the registration statement of which this
prospectus forms a part is declared effective. The selling stockholder may also loan or pledge common stock to
broker-dealers in connection with bona fide margin accounts secured by the common stock, which shares broker-
dealers could in turn sell if the selling stockholder defaults in the performance of their respective secured
obligations.

      The selling stockholder may pledge or grant a security interest in some or all of common stock beneficially
owned by them and, if they default in the performance of their secured obligations, the pledgees or secured parties
may offer and sell the common stock from time to time pursuant to this prospectus. The selling stockholder also may
transfer and donate the common stock in other circumstances in which case the transferees,

                                                          10


Table of Contents
      Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 16 of 24



donees or other successors in interest will be the selling beneficial owners for purposes of this prospectus. We will
file an amendment or supplement to this prospectus, amending, if necessary, to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus on a list of selling stockholders.

       Under the securities laws of some states, the common stock may be sold in such states only through registered
or licensed brokers or dealers. In addition, in some states the common stock may not be sold unless such securities
have been registered or qualified for sale in such state or an exemption from registration or qualification is available
and is complied with.

      There can be no assurance that the selling stockholder will sell any or all of the common stock registered
pursuant to the registration statement of which this prospectus forms a part.

       The selling stockholder and any other persons participating in such distribution will be subject to applicable
provisions of the Securities Exchange Act of 1934, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Securities Exchange Act of 1934, which may limit the timing of purchases and sales
of any of the common stock by the selling stockholder and any other participating persons. Regulation M may also
restrict the ability of any person engaged in the distribution of the common stock to engage in market-making
activities with respect to the common stock. All of the foregoing may affect the marketability of the common stock
and the ability of any person or entity to engage in market-making activities with respect to the common stock.

       We will pay all expenses of the registration of the common stock, however, the selling stockholder will pay all
underwriting discounts and selling commissions, if any. We will indemnify the selling stockholder against liabilities,
including liabilities under the Securities Act, in accordance with the Registration Rights Agreement, or the selling
stockholder will be entitled to contribution in accordance with the terms of such agreements. We may be
indemnified by the selling stockholder against civil liabilities, including liabilities under the Securities Act, that may
arise from any written information furnished to us by the selling stockholder specifically for use in this prospectus,
in accordance with the Registration Rights Agreement or, we may be entitled to contribution in accordance with the
terms of such agreements.

       Once sold under the registration statement of which this prospectus forms a part, the common stock held by
the selling stockholder will be freely tradable by the purchasers of such securities, other than our affiliates.

      To the extent required, this prospectus may be amended or supplemented from time to time to describe a
specific plan of distribution. The place and time of delivery for the securities in respect of which this prospectus is
delivered will be set forth in the accompanying prospectus supplements.

      Any shares of common stock, covered by this prospectus that qualify for sale pursuant to Rule 144 of the
Securities Act may be sold under Rule 144, rather than pursuant to this prospectus.

                                                           11


Table of Contents

                                                 LEGAL MATTERS

      Unless otherwise indicated in the applicable prospectus supplement, our counsel, Milbank LLP, New York,
New York, will pass upon certain legal matters in connection with the offered securities. Any underwriters, dealers
or agents will be advised about other issues relating to any offering by their own legal counsel.


                                                       EXPERTS
     Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 17 of 24



      The audited consolidated financial statements incorporated by reference in this prospectus and elsewhere in
the registration statement have been so incorporated by reference in reliance upon the report of Grant Thornton LLP,
independent registered public accountants, upon the authority of said firm as experts in accounting and auditing.


                           WHERE YOU CAN FIND ADDITIONAL INFORMATION

       We file annual, quarterly and current reports, proxy statements and other information with the SEC. You may
obtain copies of these reports, proxy statements and other documents at the SEC’s website, the address of which is
http://www.sec.gov as well as on the Company’s website, the address of which is https://www.seacormarine.com/.

                                                           12


Table of Contents

                              DOCUMENTS INCORPORATED BY REFERENCE

      The SEC allows us to “incorporate by reference” the information in certain documents that we file with it,
which means that we can disclose important information to you by referring you to those documents. The
information incorporated by reference is considered to be part of this prospectus, and the information that we
subsequently file with the SEC will automatically update and supersede this information. This prospectus
incorporates by reference the Company’s documents listed below and any future filings we make with the SEC
under Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act:
      •   Our annual report on Form 10-K for the fiscal year ended December 31, 2019, which contains audited
          financial statements of the Company for the fiscal year ended December 31, 2019, filed with the SEC on
          March 4, 2020;
      •   Our quarterly report on Form 10-Q for the period ended March 31, 2020, filed with the SEC on May 11,
          2020.
      •   Our current reports on Form 8-K, filed with the SEC on March 9, 2020, March 20, 2020 and May 1, 2020
          (except, with respect to each of the foregoing, for portions of such reports which were deemed to be
          furnished and not filed);
      •   Our definitive proxy statement on Schedule 14A filed on April 22, 2020; and
      •   Our Form 10 on Schedule 10-12B filed on December 14, 2016 and the amendments thereto filed on
          February 10, 2017, April 28, 2017 and May 4, 2017.

       In addition, we incorporate by reference into this prospectus (i) all documents filed by us pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of this prospectus and before we have
sold all of the common stock to which the prospectus relates or the offering is otherwise terminated and (ii) all
documents filed by us pursuant to the Exchange Act after the date of the initial registration statement and prior to
effectiveness of the registration statement.

       To the extent that any information contained in any current report on Form 8-K, or any exhibit thereto, was
furnished, rather than filed with, the SEC, that information or exhibit is specifically not incorporated by reference in
this document.

      You may obtain copies of these documents, other than exhibits, free of charge on our website,
www.seacormarine.com, as soon as reasonably practicable after they have been filed with the SEC and through the
SEC’s website, www.sec.gov. You may also obtain such documents by submitting a written request either to
Investor Relations, SEACOR Marine Holdings Inc., 12121 Wickchester Lane, Suite 500, Houston, Texas 77079 or
to InvestorRelations@seacormarine.com, or an oral request by calling the Company’s Investor Relations group at
(346) 980-1700.
     Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 18 of 24



      You should rely only on the information contained or incorporated by reference in this prospectus. We have
not authorized anyone to provide you with information that is different from the information contained in this
prospectus. This prospectus speaks only as of its date unless the information specifically indicates that another date
applies.

                                                          13


Table of Contents




                                                Common Stock




                                                 PROSPECTUS
     Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 19 of 24



                                                             , 2020




Table of Contents

                                                        Part II
                                      Information Not Required in Prospectus

Item 14. Other Expenses of Issuance and Distribution
      The following table sets forth the estimated fees and expenses, other than underwriting discounts and
commissions, in connection with the issuance and distribution of the securities being registered hereby. With the
exception of the SEC registration fee, all amounts set forth below are estimates. All of such expenses are being
borne by the registrant unless otherwise indicated.

                   SEC registration fee                                                     $   217
                   Legal fees and expenses                                                   20,000
                   Accounting fees and expenses                                              15,000
                   Printing and miscellaneous expenses                                       15,000
                   Total                                                                    $50,217

Item 15. Indemnification of Directors and Officers
       Section 145 of the DGCL provides that a corporation may indemnify any person who was or is a party or is
threatened to be made a party to any threatened, pending or completed action, suit or proceeding whether civil,
criminal, administrative or investigative (other than an action by or in the right of the corporation) by reason of the
fact that he is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of
the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, against expenses (including attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by him in connection with such action, suit or proceeding if he acted in good faith
and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation, and, with
respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful.
Section 145 further provides that a corporation similarly may indemnify any such person serving in any such
capacity who was or is a party or is threatened to be made a party to any threatened, pending or completed action or
suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that he is or was a
director, officer, employee or agent of the corporation or is or was serving at the request of the corporation as a
director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise,
against expenses (including attorney’s fees) actually and reasonably incurred in connection with the defense or
settlement of such action or suit if he acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the corporation and except that no indemnification shall be made in respect of any
claim, issue or matter as to which such person shall have been adjudged to be liable to the corporation unless and
only to the extent that the Delaware Court of Chancery or such other court in which such action or suit was brought
shall determine upon application that, despite the adjudication of liability but in view of all of the circumstances of
the case, such person is fairly and reasonably entitled to indemnity for such expenses which the Delaware Court of
Chancery or such other court shall deem proper.

       The Company’s Bylaws authorize the indemnification of its officers and directors, consistent with Section 145
of the DGCL, as amended. The Company has entered into indemnification agreements with each of its directors and
executive officers. These agreements, among other things, require us to indemnify each director and executive
       Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 20 of 24



officer to the fullest extent permitted by Delaware law, including indemnification of expenses such as attorneys’
fees, judgments, fines and settlement amounts incurred by the director or executive officer in any action or
proceeding, including any action or proceeding by or in right of us, arising out of the person’s services as a director
or executive officer.

      Reference is made to Section 102(b)(7) of the DGCL, which enables a corporation in its original certificate of
incorporation or an amendment thereto to eliminate or limit the personal liability of a director for violations of the
director’s fiduciary duty, except (i) for any breach of the director’s duty of loyalty to the corporation or its

                                                          II-1


Table of Contents

stockholders, (ii) for acts or omissions not in good faith or which involve intentional misconduct or a knowing
violation of law, (iii) pursuant to Section 174 of the DGCL, which provides for liability of directors for unlawful
payments of dividends of unlawful stock purchase or redemptions or (iv) for any transaction from which a director
derived an improper personal benefit. The Company’s Certificate of Incorporation provides for such exculpation
from personal liability.

      The Company maintains standard policies of insurance that provide coverage (i) to its directors and officers
against loss rising from claims made by reason of breach of duty or other wrongful act and (ii) to the Company with
respect to indemnification payments that it may make to such directors and officers.

Item 16. Exhibits

Exhibit
Number                                                           Description

 4.1          Registration Rights Agreement, dated as of March 20, 2020, by and between SEACOR Marine
              Holdings Inc. and Montco Offshore, LLC (incorporated herein by reference to Exhibit 4.1 of the Form
              8-K filed by SEACOR Marine Holdings Inc. on March 20, 2020 (File No. 001-37966))
 4.2          Description of Securities registered pursuant to Section 12 of the Securities Exchange Act of 1934,
              (incorporated herein by reference to Exhibit 4.11 of SEACOR Marine Holdings Inc.’s Annual Report
              on Form 10-K filed with the Commission on March 4, 2020 (File No. 001-37966))
 5.1          Opinion of Milbank LLP as to the legality of the securities being registered
23.1          Consent of Grant Thornton LLP
23.2          Consent of Milbank LLP (included in Exhibit 5.1 hereto)
24.1          Powers of Attorney (incorporated by reference to the signature page hereto)

Item 17. Undertakings
(a) The undersigned registrant hereby undertakes:
       (1) To file, during any period in which offers or sales are being made, a post-effective amendment to this
       registration statement:
              (i) To include any prospectus required by Section 10(a)(3) of the Securities Act;
              (ii) To reflect in the prospectus any facts or events arising after the effective date of the registration
              statement (or the most recent post-effective amendment thereof) which, individually or in the
              aggregate, represent a fundamental change in the information set forth in the registration statement.
              Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total
              dollar value of securities offered would not exceed that which was registered) and any deviation from
              the low or high end of the estimated maximum offering range may be reflected in the form of
     Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 21 of 24



            prospectus filed with the Commission pursuant to Rule 424(b) if, in the aggregate, the changes in
            volume and price represent no more than a 20 percent change in the maximum aggregate offering price
            set forth in the “Calculation of Registration Fee” table in the effective registration statement; and
            (iii) To include any material information with respect to the plan of distribution not previously
            disclosed in the registration statement or any material change to such information in the registration
            statement;
     provided, however, that paragraphs (i), (ii) and (iii) above do not apply if the information required to be
     included in a post-effective amendment by those paragraphs is contained in reports filed with or furnished to
     the Commission by the registrant pursuant to Section 13 or Section 15(d) of the Exchange Act that are
     incorporated by reference in the registration statement, or is contained in a form of prospectus filed pursuant
     to Rule 424(b) that is part of the registration statement.

                                                        II-2


Table of Contents

     (2) That, for the purpose of determining any liability under the Securities Act, each such post-effective
     amendment shall be deemed to be a new registration statement relating to the securities offered therein, and
     the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof.
     (3) To remove from registration by means of a post-effective amendment any of the securities being registered
     which remain unsold at the termination of the offering.
     (4) That, for the purpose of determining liability under the Securities Act to any purchaser:
            (i) Each prospectus filed by the registrant pursuant to Rule 424(b)(3) shall be deemed to be part of the
            registration statement as of the date the filed prospectus was deemed part of and included in the
            registration statement; and
            (ii) Each prospectus required to be filed pursuant to Rule 424(b)(2), (b)(5) or (b)(7) as part of a
            registration statement in reliance on Rule 430B relating to an offering made pursuant to Rule
            415(a)(1)(i), (vii) or (x) for the purpose of providing the information required by Section 10(a) of the
            Securities Act shall be deemed to be part of and included in the registration statement as of the earlier
            of the date such form of prospectus is first used after effectiveness or the date of the first contract of
            sale of securities in the offering described in the prospectus. As provided in Rule 430B, for liability
            purposes of the issuer and any person that is at that date an underwriter, such date shall be deemed to
            be a new effective date of the registration statement relating to the securities in the registration
            statement to which the prospectus relates, and the offering of such securities at that time shall be
            deemed to be the initial bona fide offering thereof; provided, however, that no statement made in a
            registration statement or prospectus that is part of the registration statement or made in a document
            incorporated or deemed incorporated by reference into the registration statement or prospectus that is
            part of the registration statement will, as to a purchaser with a time of contract of sale prior to such
            effective date, supersede or modify any statement that was made in the registration statement or
            prospectus that was part of the registration statement or made in any such document immediately prior
            to such effective date.
     (5) That, for the purpose of determining liability of the registrant under the Securities Act to any purchaser in
     the initial distribution of the securities, the undersigned registrant undertakes that in a primary offering of
     securities of the undersigned registrant pursuant to this registration statement, regardless of the underwriting
     method used to sell the securities to the purchaser, if the securities are offered or sold to such purchaser by
     means of any of the following communications, the undersigned registrant will be a seller to the purchaser and
     will be considered to offer or sell such securities to such purchaser:
            (i) Any preliminary prospectus or prospectus of the undersigned registrant relating to the offering
            required to be filed pursuant to Rule 424;
     Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 22 of 24



              (ii) Any free writing prospectus relating to the offering prepared by or on behalf of the undersigned
              registrant or used or referred to by the undersigned registrant;
              (iii) The portion of any other free writing prospectus relating to the offering containing material
              information about the undersigned registrant or its securities provided by or on behalf of the
              undersigned registrant; and
              (iv) Any other communication that is an offer in the offering made by the undersigned registrant to the
              purchaser.
      (6) That, for purposes of determining any liability under the Securities Act, each filing of the Registrant’s
      annual report pursuant to Section 13(a) or 15(d) of the Exchange Act (and, where applicable, each filing of an
      employee benefit plan’s annual report pursuant to Section 15(d) of the Exchange Act) that is incorporated by
      reference in the registration statement shall be deemed to be a new registration statement relating to the
      securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona
      fide offering thereof.

                                                          II-3


Table of Contents

      (7) Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors,
      officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the
      registrant has been advised that in the opinion of the Commission such indemnification is against public
      policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for
      indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid
      by a director, officer or controlling person of the registrant in the successful defense of any action, suit or
      proceeding) is asserted by such director, officer or controlling person in connection with the securities being
      registered, each registrant will, unless in the opinion of its counsel the matter has been settled by controlling
      precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is
      against public policy as expressed in the Securities Act and will be governed by the final adjudication of such
      issue.
      (8) For purposes of determining any liability under the Securities Act, the information omitted from the form
      of prospectus filed as part of this Registration Statement in reliance upon Rule 430A and contained in a form
      of prospectus filed by the registrant pursuant to Rule 424(b)(1) or (4) or 497(h) under the Securities Act shall
      be deemed to be part of this Registration Statement as of the time it was declared effective.

                                                          II-4


Table of Contents

                                                    SIGNATURES

      Pursuant to the requirements of the Securities Act, the registrant certifies that it has reasonable grounds to
believe that it meets all of the requirements for filing on Form S-3 and has duly caused this Registration Statement
on Form S-3 to be signed on its behalf by the undersigned, thereunto duly authorized in the City of New York, State
of New York, on the 15th day of May, 2020.

                                                                         SEACOR Marine Holdings Inc.
                                                                         By: /s/ Jesús Llorca
                                                                             Name: Jesús Llorca
                                                                             Title: Executive Vice President and
                                                                                     Chief Financial Officer
       Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 23 of 24



                                            POWER OF ATTORNEY

      Each person whose signature appears below constitutes and appoints John Gellert, Jesús Llorca, and Andrew
H. Everett II and each of them, as his true and lawful attorneys-in-fact and agents, with full power of substitution
and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all
amendments (including post-effective amendments) to this registration statement and to file the same, with all
exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission,
granting unto said attorneys-in-fact and agents full power and authority to do and perform each and every act and
thing requisite or necessary to be done in connection therewith, as fully to all intents and purposes as he might or
could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or their or his
substitute or substitutes, may lawfully do or cause to be done by virtue hereof.

      Pursuant to the requirements of the Securities Act, this registration statement has been signed by the following
persons on behalf of the registrant and in the capacities and on the dates indicated.

Date

May 15, 2020                                         By: /s/ John Gellert
                                                         Name: John Gellert
                                                         Title: President, Chief Executive Officer and Director
                                                                  (Principal Executive Officer)
May 15, 2020                                         By: /s/ Jesús Llorca
                                                         Name: Jesús Llorca
                                                         Title: Executive Vice President and Chief Financial
                                                                  Officer (Principal Financial Officer)
May 15, 2020                                         By: /s/ Gregory S. Rossmiller
                                                         Name: Gregory S. Rossmiller
                                                         Title: Senior Vice President and Chief Accounting
                                                                 Officer (Principal Accounting Officer)
May 15, 2020                                         By: /s/ Charles Fabrikant
                                                         Name: Charles Fabrikant
                                                         Title: Non-Executive Chairman of the Board

                                                         II-5


Table of Contents

Date

May 15, 2020                                         By: /s/ Andrew R. Morse
                                                         Name: Andrew R. Morse
                                                         Title: Director
May 15, 2020                                         By: /s/ R. Christopher Regan
                                                         Name: R. Christopher Regan
                                                         Title: Director
May 15, 2020                                         By: /s/ Alfredo Miguel Bejos
                                                         Name: Alfredo Miguel Bejos
                                                         Title: Director
May 15, 2020                                         By: /s/ Julie Persily
                                                         Name: Julie Persily
    Case 17-31646 Document 1065-2 Filed in TXSB on 05/20/20 Page 24 of 24



                                       Title:   Director
May 15, 2020                      By: /s/ Robert D. Abendschein
                                      Name: Robert D. Abendschein
                                      Title: Director

                                     II-6
